Title: From John Adams to Benjamin Rush, 2 February 1807
From: Adams, John
To: Rush, Benjamin



My Dear Doctor
Quincy Feb. 2. 1807

You make me very happy when you Say, that you agree with me upon the Subject of the Perfectibility of Man. Let every Man endeavor to amend and improve one and We Shall find ourselves in the right Road to all the Perfection We are capable of: but this rule Should by no means exclude our utmost exertions to amend and improve others, and in every Way and by all means in our Power to ameliorate the Lot of Humanity. Invent new Medicines construct new Machines write new books, build better Houses and Ships, institute better Governments, discountenance false Religions, propagate the only true one, diminish the Vises and encrease the Virtues of all Men and Women, whenever We can. You have done a great deal, and I very little in this Way. I Sometimes wish that I had never been concerned in any public Business. I might then have been Sure that I had done no harm. One of the Popes ordered an Inscription upon his Monument, which would Suit me very well. Hic Situs est Adrian qui nihil Sibi in Vitâ infelicius duxit, quam quod imperavit.
I beg that you would not Spare a moment of your time or one of your thoughts from your Business, on Account of my Letters. If I had any useful Employment I Should not write them, But as Voltaire Says, “Il est plus difficile de S’amuser, que de S’enrichir” You can grow rich and do good, easier than I can avoid Ennui. I dont know but I Shall take your Advice and write my own, worthless Life, merely to keep myself out of Idleness. If my generous fellow Citizens the wisest, and best People under heaven, you know, had discarded me from all public Employment, while I could have Spoken So as to be understood at the Bar, by the Court and Jury I would have thanked them. But they wore me out, with hard Service and then turned me adrift like an old Dray Horse. But I have read Dr Isaac Barrow upon Contentment and Patience, and have learned of him to despize my Despizers. Stop! Is there not too much pride in this last Sentiment? I know not, but I believe Dr Barrow will bear me out in it.
The Bible contains the most profound Philosophy, the most perfect Morality, and the most refined Policy, that ever was conceived upon Earth. It is the most Republican Book in the World, and therefore I will still revere it. The Curses against Fornication and Adultery and the prohibition of every Wanton glance or libinous ogle at a Woman, I believe to be the only System that ever did or ever will preserve a Republick in the World. There is a Paradox for you. But if I dont make it out, you may Say if you please that I am an Enthusiast. I Say then that national Morality never was and never can be preserved, without the Utmost purity and Chastity in Women: and without national Morality a Republican Government cannot be maintained. Therefore My Dear Fellow Citizens of America, you must ask leave of your Wives and Daughters, to preserve your Republick. I believe I Shall write a Book upon this Topick before I die and if I could articulate a Word I dont know but I would go into the Pulpit and preach upon it. I Should be very learned: ransack Greece and Rome and Judea, and France and England & Holland &c.
What Shall I Say of the Democratical Vice President and the Federal would be President Burr. Although I never thought So highly of his natural Talents or his acquired Attainments, as many of both Parties have represented them, I never believed him to be a Fool. But he must be an Idiot or a Lunatick if he has really planned and Attempted to execute Such a Project as is imputed to him. It is even more Senseless and extravagant than Miranda’s. It is utterly incredible that any foreign Power, Should have instigated him. It is utterly incredible that without foreign Aid he Should have thought that the transalleganian People would revolt with him; or even if they Should revolt, that he and they could maintain themselves against the United States, who could So easily block up the Mississippi. Any Man who has read the circular Letters to their Constitutents from Members of the House of Representatives in Congress from Some of the Southern States, while I was President, must be convinced that there were many Among them who had no more regard to Truth than the Devil. At present I Suspect that this Lying Spirit has been at Work concerning Burr and that Mr Jefferson has been too hasty in his Message in which he has denounced him by Name and pronounced him guilty. But if his guilt is as clear as the Noon day Sun, the first Magistrate ought not to have pronounced it so before a Jury had tryed him. Wilkinsons Conduct, as it is represented is equally unjustifiable. But W. Shall hear more about it. The whole Thing is a kind of Waterspout a terrible Whirlpool, threatening to ingulph every Thing. But it may be as the Fable says that Single Bullet Shot through it, will quell it all at once to the level of the Sea
Eatons relation is very strange. The President takes no Notice of it. Is Burr So Shallow as Soberly to confide Such a Secret to him? But why is he called General Eaton? Our Laws forbid any Commission to be taken under a foreign Power. He had no Commission from the President. He was only appointed by the Ex Bashaw. He had no more Authority than Mr Deane had when he entered into a Contract with Du Coudray and his hundred officers, and assumed the Powers of a Plenipotentiary. You and I have Seen enough of Adventurers to be put upon our guard. I of all Men in the World would be the farthest from injuring Eaton. I have every motive in the World to wish that his reward may be equal to his merit, but reports are current, which Suggest to me the propriety of Suspending Judgment. I mention this to you in perfect Confidence, but with great reluctance. I hope all will turn out better than my fears. The hint may be of use to you—It cannot now be long before an Ecclairiessement must take place and We Shall know better what to think of Burr and his designs. I am dear Sir with Usual Compliments yours

J. Adams,